DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (US 2016/0001781).
Regarding claim 1, Fung teaches a vehicle comprising: 
a driver assistance system (see at least [0476]); 
an accelerator configured to perform acceleration of the vehicle (accelerator per at least [0248]); 
a braking device configured to perform deceleration of the vehicle (via ABS controller in at least [0247]); 
a velocity sensor configured to detect a current velocity of the vehicle (speed sensor per at least [0243, 0249]); 
a driver status sensor configured to acquire a driver's behavioral data (see at least [0266, 0280, etc.]); and 
a controller configured to identify a carelessness status of the driver based on the driver's behavioral data (driver state index is taught throughout Fung. See at least [0488, 0491, 0505]) and to activate a velocity control mode to control at least one of the accelerator or the braking device when the carelessness status of the driver is detected in the activation status of the driver assistance system (See at least [0501, 0510, etc.] which teaches controlling the braking system based on the driver being distracted or drowsy. It is also noted that at least [0491] teaches automatically turn off of all driver state monitoring when the driver is deemed to not require monitoring).
Regarding claim 2, Fung teaches the controller is configured to determine a limit velocity of the vehicle according to activation of the velocity control mode and to control at least one of the accelerator or the braking device based on the limit velocity (see at 
Regarding claim 3, Fung teaches the controller is configured to deactivate the velocity control mode when the driving will of the driver is detected after the carelessness status of the driver is detected (see again at least [0491, 0506, 0856, etc.] which teaches deactivating the assistance system when the driver is not distracted).
Regarding claim 4, Fung teaches the controller is configured to compare a set velocity by the driver, a predetermined reference velocity, and the current velocity and to determine the limit velocity based on the comparison result (see at least fig. 95, 96 and [0767] which teaches reducing the cruising speed a predetermined percentage based on the driver status).
Regarding claim 5, Fung teaches the controller is configured to determine whether the deceleration is performed by the driver assistance system when the current velocity becomes smaller than the limit velocity due to deceleration while driving at the limit velocity and to change the limit velocity to a decelerated current velocity when the deceleration is performed by the driver assistance system (see again at least figures 95-96 and [0767-0770]).
Regarding claim 6, Fung teaches the controller is configured to determine a smallest value among the set velocity, the reference velocity, and the current velocity as the limit velocity (the smallest value is activated when the driver is very drowsy, see again at least [0767]).
Regarding claim 7, Fung teaches a warning device configured to provide at least one of a visual warning, an auditory warning, or a tactile warning, wherein the 
Regarding claim 8, Fung teaches the controller is configured to identify at least one of a case in which a hands off from a steering wheel is detected, a case in which a drowsiness state of the driver is detected, or a case in which the driver does not look ahead for a predetermined time as the carelessness status of the driver (Fung teach all three types of carelessness, see at least [0230, 0497, 0568, 0583, 0640, etc.]).
Regarding claims 9-16, the claims comprise a similar/same scope to that of rejected claims 1-8 above and are thus rejected by Fung under the same rationale. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664